Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were presented for examination.  Applicant filed an amendment on January 15, 2021.  No claims were added or canceled.  Claims 1, 6, 10, and 17 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-20.   Therefore, the rejection of claims 1-20 is a final rejection.     

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claims clearly do not seek to tie up any abstract idea.  Examiner disagrees.  In order for Applicant’s claimed invention to avoid the risk of preemption, the claims must present an integration of the identified judicial exception into a practical application or an inventive concept found within the combination of the judicial exception with additional elements that provide significantly more than the judicial exception itself.  Applicant’s claimed invention does not present either.  Therefore, there exists in Applicant’s claimed invention a pre-emption risk.  Examiner finds Applicant’s argument non-persuasive.      
 Applicant argued that Examiner’s 101 rejection was improper because Applicant’s pending claims are directed towards improvements in technology and improves technology relating to payment networks and fintech, for example, by providing fixed currency exchange rates for transactions, whereby confusion and/or uncertainty regarding the amount of transactions is reduced or eliminated.  Examiner disagrees.  Providing fixed currency exchange rates for transactions is not a technological solution and does not address a problem that is technological in nature.  Furthermore, providing fixed currency exchange rates for transactions is a feature of the transaction itself, which is an abstract idea.  An integration of the judicial exception into a practical application or the presence of an inventive concept may derive from a combination of the judicial exception and 
Applicant argued that Examiner’s 101 rejection was improper because the pending claims do not recite any of the activities identified as judicial exceptions.  Examiner disagrees.  Providing a fixed currency conversion rate for a transaction is an example of a certain method of organizing human activity because transactions are both fundamental economic practices and commercial interactions.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the pending claims recite numerous additional elements that integrate the alleged abstract idea into a practical application.  Applicant asserts that the abstract idea is practically applied by using the claimed invention to ensure that the same currency conversation rate is used for a transaction at both the authorization and clearing stages.  Examiner disagrees.  Applicant has mischaracterized several elements of the judicial exception as additional elements.  For instance, the identifying and determining steps are features of the abstract idea and cannot be considered additional elements capable of integrating the abstract idea into a practical application.  The remaining limitations mentioned, while actual additional limitations, do not integrate the abstract idea into a practical application because they merely add insignificant extra-solution activity to the judicial exception.  Ensuring the use of a single currency conversion rate at both the authorization and clearing stages is a feature of the abstract idea and is not an integration of the abstract idea into a practical application.  It is more akin to an implementation of the abstract idea on a computer, which is not indicative of an integration of the abstract idea into a practical application.  Therefore, Examiner finds Applicant’s argument nonpersuasive.  
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s pending claims are similar to the patent eligible claim in Finjan, Inc.  Examiner disagrees.  Unlike Finjan, the pending claims do not improve computer functionality.  The pending claims merely use the 
Applicant argued that Examiner’s 101 rejection was improper because the pending claims recite something significantly more than the abstract idea itself.  For example, claim 1 recites storing, by the conversion engine computing device, in the rate file data structure, a rate file identifier for the transaction in association with the currency conversion rate determined in connection with authorization and then, retrieving, in connection with clearing, this same currency conversion rate from the rate file data structure based on the rate file identifier, such that the same rate is applied at both authorization and at clearing, thus creating certainty in the amount of the transaction.  Applicant asserts that the pending claims are not generic, well-understood, routine, or conventional computer activities.  Examiner disagrees.  The storing and retrieving limitations are not specific limitations other than what is well-understood, routine, and conventional because they are not specific and therefore cannot transform the pending claims into patentable subject matter.  The limitations at issue are not specific because they describe an outcome (i.e. storing and retrieving data) and do not provide specific or particular features that confine the claims to a particular useful application of the judicial exception.  For these reasons, Examiner finds Applicant’s argument non-persuasive.        
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s pending claims are similar to the patent eligible claims in BASCOM.  Examiner disagrees.  Unlike BASCOM, Applicant’s claimed invention does not present an inventive concept in the combination of known elements.  Furthermore, it does not improve a computer, a computer network, or any technological environment.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art does not teach or suggest storing a rate file identifier for the transaction in association with the currency conversion rate in the rate file data structure as well as a processor and non-transitory computer readable media configured to carry out the storage.  Examiner disagrees.  Beck teaches the storing of currency conversion rates, which suggests storing a rate file identifier for the transaction in association with the currency conversion rate in the rate file data structure as well as a processor and non-transitory computer readable media 
Applicant argued that the prior art does not teach or suggest retrieving the currency conversion rate from the rate file data structure based on the rate file identifier, wherein the currency conversion rate is not based on a current currency conversion rate as well as a processor and non-transitory computer readable media configured to carry out the retrieval.  Examiner disagrees.  Knowles suggests the retrieval of a currency conversion rate (see Knowles:  Fig. 2).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that it would not be obvious to modify Beck to include conversion at settlement and clearing time, as Beck expressly teaches away from conversion at this time.  As such, any combination of Beck and Knowles, as cited, would essentially change the principle of operation of Beck.  Examiner disagrees.  Beck clearly states that the objective of its claimed invention is to ensure that the authorized amount of the transaction is identical to the amount billed to the consumer (see Beck:  Abstract).  This is done by using a single conversion rate, similar to the claimed invention.  The combination of Beck and Knowles would not change the principle of operation of Beck and does not teach away because the transaction would still use a single conversion rate, thereby ensuring that the authorization amount and the settlement amount are identical.  Therefore, Examiner finds Applicant’s argument non-persuasive.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-9 describe a method, claims 10-16 describe a system, and claims 17-20 describe a computer readable medium (i.e. a manufacture).    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claims 1-20 recite(s) identifying, by the conversion engine computing device, a currency conversion rate for the transaction based on a rate file stored in a rate file data structure, the currency conversion rate associated with a rate file identifier; determining, by the conversion engine computing device, a converted transaction amount based on a transaction amount included in the authorization request and the currency conversion rate; passing, by the conversion engine computing device, the converted transaction amount to an authorization network of the payment network, in response to the request for the currency 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of receiving, at a conversion engine computing device, via a payment network, a request for currency conversion associated with an authorization request for a transaction to a payment account, the request for currency conversion including a currency code for the transaction different than a currency code of a native currency of the payment account to which the transaction is directed; passing, by the conversion engine computing device, the clearing transaction amount to a clearing system of the payment network, thereby permitting the clearing system to clear and settle the transaction merely add insignificant extra-solution activity to the judicial exception.  The additional Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  Dependent claims 2-9, 11-16, and 18-20 are also not patent eligible because the additional limitations provided in the dependent claims only serve to further describe the judicial exception or the particular technological environment generally linked to the judicial exception.    
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beck (US 2004/0148255) and in view of Knowles (US 2005/0027648).   
Claim 1:	In regard to the following limitation, Beck teaches:
A computer-implemented method for use in providing a fixed currency conversion rate for a transaction, the method comprising: receiving, at a conversion engine computing device, via a payment network, a request for currency conversion associated with an authorization request for a transaction to a payment account, the request for currency conversion including a currency code for the transaction different than a currency code of a native currency of the payment account to which the transaction is directed; (Beck:  pgh 11)
identifying, by the conversion engine computing device, a currency conversion rate for the transaction based on a rate file stored in a rate file data structure; storing, by the conversion engine computing device, in the rate file data structure, a rate file identifier for the transaction in association with the currency conversion rate; determining, by the conversion engine computing device, a converted transaction amount based on a transaction amount included in the authorization request and the currency conversion rate; passing, by the conversion engine computing device, the converted 
Beck does not teach the remaining limitations.  However, Knowles teaches:
receiving, at the conversion engine computing device, a request for conversion in connection with clearing of the transaction, the request including the rate file identifier; retrieving, by the conversion engine computing device, the currency conversion rate from the rate file data structure based on the rate file identifier, wherein the currency conversion rate is not based on a current currency conversion rate; determining, by the conversion engine computing device, a clearing transaction amount based on the transaction amount as included in a clearing record and the currency conversion rate received from the rate file data structure, whereby the clearing transaction amount and the converted transaction amount are the same; and passing, by the conversion engine computing device, the clearing transaction amount to a clearing system of the payment network, thereby permitting the clearing system to clear and settle the transaction.  (Knowles:  Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Beck with the elements as taught by Knowles because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in the Beck reference (see Beck: Abstract, pgh 9-10)    
Claim 2:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Beck teaches:
2. The method of claim 1, further comprising determining, by the authorization network, whether the transaction involves currency conversion based on the currency code for the transaction, prior to transmitting, by the authorization network, the authorization request to the conversion engine computing device. (Beck:  pgh 46-51)
Claim 3:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Beck teaches:
3. The method of claim 1, wherein the rate file identifier includes a time and date of the authorization request; and wherein the currency conversion rate includes the currency conversion rate for which the reference time and date is consistent with the time and date of the authorization request.  (Beck:  Fig 7A, pgh 103-110)
Claim 4:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Beck teaches:
4. The method of claim 3, wherein rate file identifier further includes an authorization identifier (ID) associated with the transaction.  (Beck:  pgh 11)
Claim 5:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Beck teaches:
5. The method of claim 1, wherein retrieving the currency conversion rate from the rate file data structure includes identifying the rate file identifier from a data file included in the rate file data structure based on a transaction type for the transaction and/or a merchant category code (MCC) for a merchant involved in the transaction.  (Beck:  Fig. 4)
Claim 6:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Beck teaches:
6. The method of claim 1, wherein determining the clearing transaction amount is based on the retrieved currency conversion rate when the 
Claim 7:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Beck teaches:
7. The method of claim 1, wherein the rate file identifier includes at least one of an authorization identifier (ID) and a time and date associated with one of multiple authorization requests for said transaction.  (Beck:  pgh 11)
Claim 8:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Beck teaches:
8. The method of claim 1, further comprising appending a fee to the determined clearing transaction amount prior to passing the clearing transaction amount to the clearing system of the payment network.  (Beck:  pgh 9)
Claim 9:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Beck teaches:
9. The method of claim 1, further comprising: receiving the authorization request at the authorization network, via a single message scheme of the payment network prior to providing the request for currency conversion associated with an authorization request to the conversion engine computing device; and clearing of the transaction by the clearing system of the payment network, via a dual message scheme of the payment network.  (Beck:  Fig. 2)
Claim 10:	In regard to the following limitation, Beck teaches:
a processor coupled to the memory and configured to: receive, via a payment network, a request for currency conversion associated with an authorization request for a transaction to a payment account, the request for currency conversion including a transaction amount and a currency code for the transaction different than a currency code of a native currency of the payment account to which the transaction is directed; (Beck:  pgh 11)
store a currency conversion rate for the transaction in the rate file data structure in association with a rate file identifier for the transaction; calculate a converted transaction amount based on the transaction amount and the currency conversion rate; pass the converted transaction amount to an authorization network of the payment network, in response to the request for the currency conversion; (Beck: pgh 41)
Beck does not teach the remaining limitations.  However, Knowles teaches:
a system for use in identifying currency conversion rates in connection with certain transactions, the system comprising: a rate file data structure including multiple currency conversion rates, each currency conversion rate associated with a rate file identifier; (Knowles:  Fig. 2)
receive a request for conversion in connection with clearing of the transaction, the request including the rate file identifier; retrieve the currency conversion rate from the rate file data structure based on the rate file identifier;  33Attorney Docket No. 16754-000516-USwhen the request for conversion in connection with clearing of the transaction is received within a time interval associated with the currency conversion rate, calculate a clearing transaction amount based on the received currency conversion rate, whereby the clearing transaction amount and the converted transaction amount are the same; pass the clearing transaction amount to a clearing system of the payment network, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Beck with the elements as taught by Knowles because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in the Beck reference (see Beck: Abstract, pgh 9-10).        
Claim 11:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Beck teaches:
11. The system of claim 10, wherein the rate file identifier includes a time and date of the transaction.  (Beck:  Fig 7A, pgh 103-110)
Claim 12:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Beck teaches:
12. The system of claim 10, wherein the processor is further configured to identify the time interval based on a merchant category code (MCC) of a merchant involved in the transaction and/or a type of the transaction.  (Beck:  pgh 7A.)
Claim 13:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Beck teaches:
13. The system of claim 10, wherein the rate file identifier includes an authorization identifier (ID) associated with the transaction.  (Beck:  pgh 11)
Claim 14:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Beck teaches:
14. The system of claim 10, wherein the processor is further configured to: compile a notice message when dynamic currency conversion (DCC) is associated with the transaction, the notice message including at least one of the currency conversion rate and a transaction amount based on the currency conversion rate; and transmit the notice message of an issuer of the payment account.  (Beck:  pgh 67-70)
Claim 15:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Beck teaches:
15. The system of claim 10, further comprising the authorization network coupled in communication with the processor and configured to: receive the authorization request; and provide the request for currency conversion associated with the authorization request to the processor when the currency code for the transaction is different than the currency code of the native currency of the payment account.  (Beck:  pgh 11)
Claim 16:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Beck teaches:
16. The system of claim 10, wherein the processor is configured, in connection with retrieving the currency conversion rate from the rate file data structure, to identify the rate file identifier from a data file included in the rate file data structure based on a transaction type for the transaction and/or a merchant category code (MCC) for a merchant involved in the transaction.  (Beck:  Fig. 7A.  Beck teaches a merchant ID which is analogous to a merchant category code.)
Claim 17:	In regard to the following limitation, Beck teaches:
17. A non-transitory computer-readable storage media including executable instructions for identifying currency conversion rates, which when executed by at least one processor, cause the at least one processor to: receive, via a payment network, a request for currency conversion 
store a currency conversion rate for the transaction in a rate file data structure in association with a rate file identifier for the transaction; calculate a converted transaction amount based on the transaction amount and the currency conversion rate; pass the converted transaction amount to an authorization network of the payment network, in response to the request for the currency conversion; (Beck:  pgh 11)
Beck does not teach the remaining limitations.  However, Knowles teaches:
receive a request for conversion in connection with clearing of the transaction, the request including the rate file identifier; retrieve the currency conversion rate from the rate file data structure based on the rate file identifier; calculate a clearing transaction amount based on the retrieved currency conversion rate, whereby the clearing transaction amount and the converted transaction amount are the same; and pass the clearing transaction amount to a clearing system of the payment network, thereby permitting the clearing system to clear and settle the transaction.  (Knowles: Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Beck with the elements as taught by Knowles because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to 
Claim 18:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Beck teaches:
18. The non-transitory computer-readable storage media of claim 17, wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to: determine whether the request for conversion in connection with clearing of the transaction is received within a time interval associated with the currency conversion rate; and calculate the clearing transaction amount based on the received currency conversion rate when the request for conversion in connection with clearing of the transaction is received within the time interval.  (Beck:  pgh 50)
Claim 19:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 18.  In regard to the following limitation, Beck teaches:
19. The non-transitory computer-readable storage media of claim 18, wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to: compile a notice message when dynamic currency conversion (DCC) is associated with the transaction, prior to receipt of the authorization request by the payment network, the notice message including at least one of the currency conversion rate and a transaction amount based on the currency conversion rate; and transmit the notice message of an issuer of the payment account.  (Beck:  pgh 67-70)
Claim 20:	Beck/Knowles teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Beck teaches:
20. The non-transitory computer-readable storage media of claim 17, wherein the executable instructions, when executed by the at least one 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Simpson (US 20180182002) discloses a payment system wherein an invoice including multiple currencies is processed.    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3691                                                                                                                                                                                                        February 11, 2021

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691